Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/29/2021, 04/21/2020, 02/16/2020, and 09/25/2019 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

FIGS. 4-5 and Para [0080], describe a case where the endoscope comprise an encoding processing unit. Specification does not provides an arrangement of components and figures for a case where the endoscope does not comprise an encoding processing unit. First, is it an analog signal or a digital signal when the endoscope does not comprise an encoding processing unit? Second, which of the components/elements would not be comprised in figures when endoscope does not comprise an encoding processing unit? Third, which path the signal would flow when the endoscope does not comprise an encoding processing unit in FIG. 4 or 5?
Thus, the disclosure does not appear comply with the written description requirement for claim 10. Appropriate correction/explanation is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 3 recites “specific signal processing”. It is unclear what the metes and bound of limitation “specific” is. The use of the term specific is not clear regarding how the term limits the claim. Appropriate correction is required. 
Claims 4-5 are rejected for being dependent on a rejected base claim.
In regards to claim 2, the claim 2 recites “an encoding processing unit that performs the encoding processing”. It appears that this portion of claim is used to describe function or capability of a processor/device. However, reciting with the action verb – “performs the encoding processing” appears indicate an action of the device that the device is currently performing.  Therefore, this makes claim unclear. For the purposes of prosecution, it will be assumed that these recitations are intended to describe function or capability of the recited of the items.
To describe a function or capability of a processor/device, the applicant is advised to use the linking words or phrase such as “is configured to”. For example, “performs” can be replaced by “is configured to perform” to describe function or capability of the encoding processing unit. 
Such defects also occur in claims 6, 7, 8, 9 and 10.  The claims recite “calculates” [claim 6, in line 2],   “switches” [claim 6, line 4], “stops” [claim 7, line 2], “executes” [claim 7, line 3], “performs” [claim 8, line 1], “performs” [claim 9, line 3], “performs” [claim 10, line 3 and line 4].
Claims 3-9 are also rejected for being dependent on a rejected base claim. 
Claim 10 recites “wherein in a case where the endoscope does not comprise an encoding processing unit that performs the encoding processing.” This is inconsistent with claim 1 which 
This also makes claim 10 unexaminable. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9, and 12, is/are rejected under 35 U.S.C. 102 as being anticipated by Urakawa (US 20190110676).
In regards to claims 1, Urakawa discloses an endoscope system (Endoscope system 1) comprising at least any one of a processor device (video processor 3, FIG. 1) that is attachable to and detachable from an endoscope (video processor 3 is attachable/attached to the endoscope by cord 41. FIG. 1), wherein in a case where the endoscope is mounted on the processor device (endoscope 2 includes the connector 42 connected to the video processor 3; FIG. 1; para [0050]), a request sequence is performed in which a request signal (Control signal is sent from the video processor for driving the image pickup device 22. Para [0051, 57]; FIG. 2), for requesting a start of execution of encoding processing with respect to digital image signals (The control signal drives the image pick up device 22. FIG. 2; Para [0051, 57]; Receipt of the control signal completes the initial setting in the image pick up device and test signal (such as a PRBS (pseudo-random bit 
In regards to claim 2, Urakawa discloses the endoscope system according to claim 1, wherein in a case where the endoscope comprises an encoding processing unit (image pick up block 21; FIG. 2) that performs the encoding processing (Analog to digital conversion; Image signal is at least converted to the digital signal from analog signal. Para [0053]-[0054]), the encoding processing unit starts execution of the encoding processing with reception of the request signal as a trigger (After the receipt of the control signal, initial setting is complete and image pick up block sends the digital signal to the image processing section 35. FIG. 2; Para [0051], [0057]. This means that analog to digital conversion (encoding) occurs after receiving the control signal from the video processor 3.), and performs an initial transmission sequence in which digital image signals are transmitted to the processor device (Test signal/PRBS and image pick up signals are sent to the image processing section immediately after the receipt of the control signal from the video processor 3. Para [0055]; FIG. 2; para [0053] [0055]).  
Regarding claim 9, Urakawa discloses the endoscope system according to claim 2, wherein in a case where the processor device (video processor 3) comprises a decoding processing unit (image processing section 35; FIG. 2) that performs decoding processing on the digital image signals subjected to the encoding processing (The image processing section 35 is configured to perform predetermined image processing on an image pickup signal from the image pickup device 22. Para [0088]), the decoding processing unit starts execution of the decoding processing with reception of the digital image signals subjected to the encoding 
In regards to claim 12, Urakawa discloses a method of operating an endoscope system (FIG. 4 provides various steps involved in operating the endoscope 1; endoscope system 1; FIG. 1; Para [0017]-[0018]) including at least any one of a processor device that is attachable to and detachable from an endoscope (video processor 3 is attachable/attached to the endoscope by cord 41. FIG. 1), the method comprising: 
a step of performing, by the processor device, a request sequence (Control signal is sent from the video processor for driving the image pickup device 22. Para [0051]; FIG. 2) in which a request signal for requesting a start of execution of encoding processing with respect to digital image signals is transmitted to the endoscope (After the receipt of the control signal, initial setting is complete and image pick up block captures image, performs A/D conversion and sends the digital signal to the image processing section 35. FIG. 2; Para [0051], [0053], [0055], [0057].) in a case where the endoscope is mounted on the processor device (endoscope 2 includes the connector 42 connected to the video processor 3; FIG. 1; para [0050]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urakawa (US 20190110676) in view of Iwasaki (US 20170084031).
In regards to claim 3, Urakawa discloses the endoscope system according to claim 2, however does not positively disclose, wherein the initial transmission sequence includes a first transmission sequence in which specific signal processing is performed on a specific region other than an image data region having image information on an observation target in the digital image signals, and the digital image signals subjected to the specific signal processing are transmitted to the processor device, and a second transmission sequence in which the encoding processing is performed on the digital image signals after the first transmission sequence, and the digital image signals subjected to the encoding processing are transmitted to the processor device. 
An analogous art Iwasaki is directed to signal processing on endoscopic image signals (abstract; para [0025], [0029]) and includes, inter alia, an endoscope (2), an imaging unit (21), and an image processing unit (13). Iwasaki teaches wherein the initial transmission sequence includes 
a first transmission sequence (S2 transmission sequence of FIG. 2) in which specific signal processing is performed on a specific region other than an image data region (Outer peripheral portion of X-ray image signal Gx) having image information on an observation target in the digital image signals (Blank portion is determined on an outer peripheral portion of X-ray image signal Gx by image processing, step S2. Para [0041]; FIG. 2), and the digital image signals subjected to the specific signal processing are transmitted to a processor device (The determined information (Blank portion) is transmitted to combining unit 13e, step S6, FIG. 1. Para [0043]), and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Urakawa’s signal processing and include the signal processing as taught by Iwasaki so that burden on an operator in obtaining the image representing the region-of-interest from the input image signal can be reduce (Para [0069] of Iwasaki).
In regards to claim 5, Urakawa in view of Iwasaki teaches the endoscope system according to claim 3. Urakawa, however, does not positively teach wherein the specific region is a line blank region or a frame blank region. Iwasaki teaches wherein the specific region is a line blank region or a frame blank region (Blank portion includes frame portion. Para [0041]).


Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urakawa (US 20190110676) in view of Iwasaki (US 20170084031) and further in view of Yang (US 20150216398).
In regards to claim 4, Urakawa in view of Iwasaki teaches the endoscope system of claim 3, however does not positively teach wherein the specific signal processing is incremental processing. An analogous art Yang is directed to image processing of endoscopic signals 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Urakawa and use incremental processing in image processing so that  processing time can be significantly reduced without sacrificing accuracy (Para [0263]).

Claims 6, 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Urakawa (US 20190110676) in view of Ota (US 20030202090).
In regards to claims 6, 7, Urakawa discloses the endoscope system according to claim 2, however does not positively teach a light quantity calculation unit that calculates the quantity of light in an observation target on the basis of the digital image signals, wherein the encoding processing unit switches between execution and stop of the encoding processing depending on the quantity of light. 
Analogous art Ota is directed to an electronic endoscope apparatus having a video processor (video processor 10; FIG. 1) and an image sensor (CCD 50) and teaches a light quantity calculation unit that calculates the quantity of light in an observation target on the basis of the digital image signals, wherein the encoding processing unit switches between execution and stop of the encoding processing depending on the quantity of light (A light-amount determiner that determines light amount. Para [0012], [0015]; When the light amount is standard amount, the recording is done, and when the light amount is not the standard amount, the image signal recording is not done. Para [0064]).
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urakawa (US 20190110676) in view of Kotani (US 20130176409).

Regarding claim 8, Urakawa discloses the endoscope system according to claim 2, however does not positively disclose wherein: a delimiting signaling processing unit that performs delimiting signaling processing in which delimiter signals are applied to the digital image signals subjected to the encoding processing at regular intervals. 
Analogous art Kotani is directed to an endoscope system (2) and includes imaging units (42) and processor device (11; FIG. 5). Kotani teaches a delimiting signaling processing unit (The S/P conversion processing part 106; FIG. 9) that performs delimiting signaling processing in which delimiter signals are applied to the digital image signals subjected to the encoding processing at regular intervals (delimiting is applied to the bit data at regular interval; para [0098], [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Urakawa and use delimiting as taught by Kotani for generation of parallel data (para [0098] of Kotani) and fast image processing.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urakawa (US 20190110676) in view of Otey (US 4171513).

Regarding claim 11, Urakawa discloses the endoscope system according to claims 1, however does not positively disclose wherein the encoding processing is scramble processing including pseudo-random number subtraction processing in which a pseudo-random number is subtracted from the digital image signals. 
Analogous art Otey is generally directed to signal encoding (abstract) for improved digital communication (col. 1, lines 45-49) and teaches wherein encoding processing is scramble processing including pseudo-random number subtraction processing in which a pseudo-random number is subtracted from the digital image signals (At the receiving station, an identical pseudo-random code is generated and logically subtracted from the received signal, thereby reproducing the original digitized signal. Col. 2, lines 45-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Urakawa and use pseudo-random number subtraction technique so that original digitized signal could be achieved (Col. 2, lines 45-55, of Otey).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892.
No claims have been allowed in this Office Action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795